DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/27/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 15, and 19-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over JP 20012-169436 to Kuniyoshi (machine translation previously provided) in view of US 2009/0252865 to Sagawa (hereinafter Sagawa ‘865) in further view of US 2015/0041022 to Komura.
As per claims 1-10, 15, and 19-20, Kuniyoshi discloses a grain boundary diffusion method of an R-Fe-B series rare earth sintered magnet, wherein the grain boundary diffusion method comprises: 
 [1] forming a dry layer (RH film 14, Fig 3a-b) on a high-temperature-resistant carrier (base material 13, Fig 3a-b) to yield a treated high-temperature-resistant carrier (see RH diffusion source 2 in Fig 1 and 3a and RH diffusion source 12 in Fig 2 and 3b), wherein the dry layer being adhered with heavy rare earth elements (HRE) compound powder (“powdery heavy rare earth element RH” applied via thermal spraying, Para 0046; Further, it is understood that the other methods disclosed in Para 0043-0049 would include HRE in a powder form suspended  in a solvent), the HRE is at least one of Dy, Tb, Gd, or Ho (Dy or Tb; Para 0014 and 0037), and performing heat treatment on the R-Fe-B series rare earth sintered magnet (Para 0018-0020) and the treated high-temperature-resistant carrier in a vacuum or inert atmosphere (Para 0061 and Para 0073-0074) and supplying HRE to a surface of the R-Fe-B series rare earth sintered magnet (See Fig 1-3; Para 0018-0020, 0023, 0030, and 0032; Para 0060-0066 and Para 0067-0074). 
[2] wherein atmospheric pressure of a treatment chamber in which the heat treatment is performed is below 0.05 MPa (“within a range of 10-3 Pa”, Para 0061 line 5-7; “10-5 Pa or more and 500 Pa or less”, Para 0074). 
[3] wherein while performing the heat treatment, the dry layer adhered with the HRE compound powder formed on the high-temperature-resistant carrier and the R-Fe-B series rare earth sintered magnet are placed in a contact manner or in a non-contact manner (contact manner as seen in Fig 1, Para 0019; non-contact manner as seen in Fig 2, Para 0020), and when the dry layer adhered with the HRE compound powder and the R-Fe-B series rare earth sintered magnet are placed in a non-contact manner, an average spacing therebetween is set to be below 1 cm (0.1-300mm, Para 0020 line 3 and Para 0072). 
[4] wherein, when the dry layer adhered with the HRE compound powder and R-Fe-B series rare earth sintered magnet are placed in a non-contact manner, atmospheric pressure of a treatment chamber in which the heat treatment is performed is below 1000 Pa (“102 Pa or less”, Para 0073; “10-5 Pa or more and 500 Pa or less”, Para 0074). 
[5] wherein, when the dry layer adhered with the HRE compound powder and R-Fe-B series rare earth sintered magnet are placed in a non-contact manner, atmospheric pressure of a treatment chamber in which the heat treatment is performed is below 100 Pa ( “102 Pa or less”, Para 0073; “10-5 Pa or more and 500 Pa or less”, Para 0074). 
[6] wherein the dry layer is a film (“RH film”, Para 0034). 
(“700-1000° C”, Para 0019 line 3-4, Para 0020 line 3-4, Para 0064, and Para 0071; which is below a welding temperature of the R-Fe-B series rare earth sintered magnet where welding of the magnet can occur, Para 0065). 
[8] wherein while performing the heat treatment, the R-Fe-B series rare earth sintered magnet and the treated high-temperature-resistant carrier are heated for 5-100 hours (“10 minutes or more and 72 hours or less”, Para 0065 line 3-5 ; “3 hours”, Para 0102 line 8) in an environment of 800° C.-1020° C (“700-1000° C… Preferably, RH diffusion is performed in a temperature range of 800 ° C. or higher and 900 ° C. or lower”, Para 0064; “700-1000° C, preferably 850 to 950 ° C” Para 0071).
[9] wherein the dry layer is a uniformly distributed film and a thickness of the dry layer is below 1 mm (Para 0034 line 1-3; “thickness of 10µm”, Para 0078 line 3-5, “uniformly coated with an RH film made of Dy”, Para 0079 line 3-4; “Dy thickness of 15 µm”, Para 0096 line 3; “Dy film having a thickness of 4.5 µm”, Para 0098 line 6-7). 
[10] wherein at least two dry layers (see the RH films 14 applied to the top and bottom of the base material 13 in Fig 3b) are formed on the high-temperature-resistant carrier, and every two adjacent dry layers are uniformly distributed on the high-temperature-resistant carrier at a spacing of below 1.5 cm (Para 0094 line 1-2 indicates that the thickness of the base material 13 in Fig 3b is 2 mm, therefore the spacing between the top RH film 14 and the bottom RH film 14 in Fig 3b is 2 mm which is below 1.5 cm). 
[15] wherein: the high-temperature-resistant carrier is a high-temperature-resistant particle, a high-temperature-resistant net, a high-temperature-resistant plate or a high-temperature-resistant strip (see spherical base material 13 in Fig 3a which can be considered a particle; see planar base material 13 in Fig 3b which can be considered a plate or strip), and the high-temperature-resistant carrier is made of a material selected from zirconia, alumina, yttrium oxide, boron nitride, silicon nitride and silicon carbide, and a metal selected from Mo, W, Nb, Ta, Ti, Hf, Zr, Ti, V, Re of group IVB, VB, VIB, and VIIB in Periodic Table or made of an alloy of the above materials (Para 0017). 
(“7.4 mm”, Para 0077 line 2; “5 mm” Para 0091 line 3). 
[20] wherein the R-Fe-B series rare earth sintered magnet takes R2Fe14B crystallized grains as a main phase (Para 0001-0002 ), R comprises at least one rare earth elements (Nd or Pr, Para 0052, Para 0077, and Para 0091), an amount of Nd and/or Pr is above 50 wt % of an amount of R (98.4% according to Para 0077; 87.7% according to Para 0091), and components of the R-Fe-B series rare earth sintered magnet comprise M, and M is at least one of Co, Bi, Al, Ca, Mg, O, C, N, Cu, Zn, In, Si, S, P, Ti, V, Cr, Mn, Ni, Ga, Ge, Zr, Nb, Mo, Pd, Ag, Cd, In, Sn, Sb, Hf, Ta, or W (Al, Ti, V, Cr, Mn, Ni, Cu, Ag, Ga, Zr, Nb, Mo, Ag, In, Sn, Hf, Ta, W, Bi; Para 0052). 

As per claims 1 and 12, Kuniyoshi discloses that the dry layer comprises an HRE powder  (“powdery heavy rare earth element RH” applied via thermal spraying, Para 0046; Further, it is understood that the other methods disclosed in Para 0043-0049 would include HRE in a powder form suspended in a solvent), but does not explicitly that the dry layer comprises a film forming agent capable of being removed for at least 95 wt % while performing the heat treatment which is at least one of resins, cellulose, fluorosilicone polymers, dry oil, or water glass.
However, secondary reference, Sagawa ‘865 discloses a similar grain boundary diffusion method of an R-Fe-B series rare earth sintered magnet wherein a heavy rare earth magnet HRE powder is sufficiently adhered to the magnet by binding the HRE powder with a resin binder film forming agent that is later vaporized during the heat treatment step (Para 0079 and 0082-0083) such that the HRE powder is adhered to the magnet with a high adhesion strength (Para 0093 line 15-31).
 Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify the disclosure of Kuniyoshi with the aforementioned teachings of Sagawa ‘865 as to modify the dry layer to include resin binder capable of being removed for at least 95 wt % while performing the heat treatment when applying the dry layer to the high-temperature resistant carrier as taught by Kuniyoshi with the reasonable (Sagawa ‘865: Para 0093 line 15-31) and allow for the resin binder to be completely vaporized during the heat treatment step so as to not negatively affect the heat treatment (Sagawa ‘865: Para 0079 and 0082-0083).

As per claim 1, neither Kuniyoshi nor Sagawa ‘865 explicitly disclose that the weight ratio of the film-forming agent to the HRE compound powder is (0.01-0.1):0.9.
However, third reference, Komura discloses a similar grain boundary diffusion method of an R-Fe-B series rare earth sintered magnet wherein the layer (paste like coating material R, Fig 1-A-D) adhered with the HRE compound powder (“powder of TbNiAl”, Para 0035 line 1-6) to a high temperature-resistant carrier (sheet 10, Fig 1A-D) comprises a film forming agent (“silicone grease, liquid paraffin, or the like”, Par 0034 line 4-5) and the HRE compound powder with the powder being preferably 90 wt% or higher of the dry layer and the film forming agent being preferably at least 5 wt% of the dry layer in order to adjust the viscosity level of the layer to be easily applied to the carrier and increase the penetration of the HRE compound powder into the magnet (Para 0036), thereby corresponding to a weight ration of the film forming agent to the HRE compound powder of 0.05:0.9.
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify the above combination of Kuniyoshi and Sagawa ‘865 with the aforementioned teachings of Komura as to modify the weight ratio of the film-forming agent to the HRE compound powder to be (0.01-0.1):0.9 with the reasonable expectation that this would to adjust the viscosity level of the layer to be easily applied to the carrier and increase the penetration of the HRE compound powder into the magnet (Komura: Para 0036).

As per claim 11, Kuniyoshi does not explicitly disclose that the binding force between the dry layer and the carrier is at level 0-4 as defined by the specification. However, Kuniyoshi discloses that well-known methods of adhesion are performed to adhere the dry layer to the carrier, such as sputtering, vapor deposition, thermal spraying, and molten bath dipping that are known to cause a dry layer to sufficiently adhere to a carrier. Further, it would be obvious 
Further, the specification, and the claims lack criticality for the binding force between the dry layer and the carrier to be level 0-4 as claimed, therefore it would have been obvious to one of ordinary skill in the art to choose to meet these limitations.
Furthermore, secondary reference, Sagawa ‘865 discloses a similar grain boundary diffusion method of an R-Fe-B series rare earth sintered magnet wherein a heavy rare earth magnet HRE powder is sufficiently adhered to the magnet by binding the HRE powder with a resin binder that is later vaporized during the heat treatment step (Para 0079 and 0082-0083) such that the HRE powder is adhered to the magnet with a high adhesion strength (Para 0093 line 15-31).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify above combination of Kuniyoshi, Sagawa ‘865, and Komura with the aforementioned teachings of Sagawa ‘865 as to include the use of a resin binder when applying the dry layer to the high-temperature resistant carrier as taught by Kuniyoshi with the reasonable expectation that this would ensure that the binding force between the HRE dry layer and the high-temperature resistant carrier has a high adhesion strength (Sagawa ‘865: Para 0093 line 15-31).

Claims 17-18 and 26 are rejected under AIA  35 U.S.C. 103 as being unpatentable over JP 20012-169436 to Kuniyoshi (machine translation previously provided) in view of US 2009/0252865 to Sagawa (hereinafter Sagawa ‘865) in further view of US 2015/0041022 to Komura in even further view of US 2012/0176211 to Sagawa (hereinafter Sagawa ‘211).
As per claims 17-18 and 26, none of Kuniyoshi, Sagawa ‘865, and Komura explicitly disclose that the HRE compound powder is a powder of at least one of HRE oxide, HRE fluoride, HRE chloride, HRE nitrate, or HRE oxyfluoride with an average particle size below 200 micrometers that is above 90 wt % of the HRE compound powder.
 (DyF3, Para 0036 line 7-10), wherein the HRE compound powder is above 90 wt % (see Table 3 that shows the amount of DyF3 is 90 wt % in powder sample C and 100 wt % in powder sample D).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify the above combination of Kuniyoshi, Sagawa ‘865, and Komura with the aforementioned teachings of Sagawa ‘211 as to modify the HRE compound powder to be a powder of HRE fluoride with an average particle size below 200 micrometers that is above 90 wt % of the HRE compound powder with the reasonable expectation that this would enhance the magnetic properties of the resultant R-Fe-B series rare earth sintered magnet and allow for the depth of penetration of Dy into the magnet to be around 2.5 mm or greater (Sagawa ‘211: Abstract, Table 4, and Para 0024).

Response to Arguments
Applicant’s arguments, filed 08/13/2021, with respect to the rejection(s) of Claims 1-12, 15, and 19-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over JP 20012-169436 to Kuniyoshi in view of US 2009/0252865 to Sagawa (Sagawa ‘865) have been fully considered and are persuasive due to the additional claim limitations added to independent claim 1.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 2015/0041022 to Komura (see above 103 rejection).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D. Anderson, whose telephone number is (571) 270-0157.  The examiner can normally be reached from Monday to Friday between 7 AM and 2 PM Arizona time.

Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/JOSHUA D ANDERSON/
Examiner, Art Unit 3729

/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729